Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the documents received on May 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932).
In reference to claims 1-4, 6-11 TAKAHASHI et al. discloses a packaging unit (figure 5) for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area 3 to simultaneously support more than one cassette 7 that contain pharmaceuticals, the dispensing area 3 configured to selectively open the cassettes 7 and utilize a motorized drum 9 to eject pharmaceuticals from the cassettes towards a motor base of outlets; packaging equipment 6 below the dispensing area 3 and in communication with the dispensing area 3 operable to fill the containers V with pharmaceuticals that are dispensed from the cassettes 7 in the dispensing area 3; a plurality of chutes 51-54 connecting the dispensing area 3 to the packaging equipment 6, each chute 31 including a plurality of tracks (defined by 62 & 63; figures 7, 8, 10, 12 & 14), each track corresponding to one of the cassettes 7 supported on the dispensing area (figure 7); a control system 44 coupled to the dispensing area (figure 37) and the packaging equipment 6 to control operation of the packaging equipment (column 11 lines 1-55); and a receptacle 21 supported by the packaging equipment (figure 29) between the chutes 31 and the container V of the packaging equipment, wherein the plurality of tracks converge (figures 7, 8, 10, 12 & 14) to direct the pharmaceuticals that are dispensed from the cassettes 7 into the receptacle 21, and wherein the receptacle directs the pharmaceuticals received from the plurality of tracks as a group to a shutter finger 17 actuated by a link mechanism 93 between a first and second position to dispense the pharmaceuticals into the containers V. TAKAHASHI et al. does not disclose packaging equipment including a feed stock roll as claimed. 
YASUNAGA et al. teaches a packaging unit for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area (figure 3; surrounds chute) to simultaneously support a plurality of cassettes 32 that contain pharmaceuticals, the dispensing area configured to selectively open the cassettes 32; packaging equipment 21 in communication with the dispensing area, the packaging equipment 21 including a feed stock 98 roll (97) and take-up roll (figure 14 illustrates multiple rolls) for forming pouches, the packaging equipment 21 operable to fill the pouches with pharmaceuticals that are dispensed from the cassettes 32 in the dispensing area; a control system 115 coupled to the packaging equipment 21 to control operation of the packaging equipment (paragraphs 383, 387-388; figure 59); a chute 31 connecting the dispensing area to the packaging equipment; and a receptacle 80 supported by the packaging equipment between (figure 2) the chute 31 and the feed stock 98 roll to direct the pharmaceuticals received from the plurality of tracks as a group into the pouches formed by the feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging equipment of TAKAHASHI et al. to include a feed stock roll for forming pouches as taught by YASUNAGA et al. since column 16 lines 18-21 of TAKAHASHI et al. states the packaging equipment is not limited to container vials, but also includes resin or paper formed into bags/pouches.
Both TAKAHASHI et al. and YASUNAGA et al. disclose a packaging unit comprising an enclosed dispensing area.  YUYAMA et al. teaches a packaging unit comprising: a dispensing area 2 that is exposed during operation, wherein operation of the dispensing area 2 includes distribution of pharmaceuticals from the exposed dispensing area 2 to packaging equipment 4.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the main body 2 of the dispensing area disclosed by TAKAHASHI et al. to include an exposed frame as taught by YUYAMA et al., since the disclosure of YUYAMA et al. suggests such a modification would not render the packaging unit inoperative, such that the configuration of the dispensing area as exposed or enclosed would be art recognized equivalents as it pertains to the function of supporting a series of cassettes containing pharmaceuticals in a packaging unit.
TAKAHASHI et al. discloses a packaging unit comprising a plurality of chutes 51-54 connecting the dispensing area 3 to the packaging equipment 6, each chute 51-54 including a plurality of tracks; however, TAKAHASHI et al. does not disclose a cover provided over the chutes as claimed.  HARVEY et al. teaches a packaging unit comprising a plurality of chutes 30 defined by a series of tracks 36, wherein a cover 38 made of clear material is provide over the chutes.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging unit of TAKAHASHI et al to include a clear cover since column 5 lines 30-36 of HARVEY et al. states such a modification allows the flow of material through the chutes to be monitored for the purpose of clearing any chutes that become lodged with misoriented product.  It would have been further obvious at the time of the invention to modify the cover of TAKAHASHI et al. in view of HARVEY et al. to be liftable since making elements removable is a known technique for the purpose of replacement of the element.
Regarding claim 13, TAKAHASHI et al. discloses a packaging unit having a dispensing area configured as required in the limitations of claim 1, but does not disclose a motorized base in the dispensing area. YASUNAGA et al. teaches providing a motor 58 actuated base 50 as a part of the dispensing area that supports a plurality of cassettes.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the dispensing area of TAKAHASHI et al. to include a motorized base since paragraph 311 of YASUNAGA et al. states such a modification provides a standby mechanism to the dispensing area for the purpose of selectively discharging pharmaceuticals from the dispensing area to a chute there below.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880),  YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932) as applied to claim 1, and further in view of KIM (US 7,641,073).
With respect to claim 5, TAKAHASHI et al. discloses a packaging unit comprising packaging equipment with a single feed stock roll, not a second feed stock roll.  KIM teaches a packaging unit comprising packaging equipment including a first feed stock roll and a second feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the packaging equipment of TAKAHASHI et al. to include a single feed stock roll or a first and second feed stock roll since the combined teachings of TAKAHASHI et al. and KIM suggest the equivalence of either packaging equipment arrangement for their use in the packaging art for the purpose of forming a pouch to receive pharmaceuticals dispensed from a dispensing area and the selection of any of these known equivalents to form a pouch would be within the level of ordinary skill in the art.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932) as applied to claim 8, and  further in view of CICOGNANI (US 7,878,366).
In reference to claim 12, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle; however TAKAHASHI et al. does not disclose optical sensors (cameras) that capture images as claimed.  CICOGNANI teaches a packaging unit comprising a camera 71 coupled to a receptacle 91 that receives a plurality of pharmaceuticals from a dispensing area 3.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the receptacle of TAKAHASHI et al. to include a camera since column 5 lines 45-65 of CICOGNANI states such a modification provides a checking means for the purpose of ensuring the integrity of the pharmaceuticals passing through the receptacle for packaging within a container.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880) and YUYAMA et al. (US 6,119,737) and HARVEY et al. (US 4,761,932) as applied to claim 13, and further in view of KIM  (US 7,894,656).
Regarding claim 14, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle, wherein the dispensing area of TAKAHASHI et al. is modified to include a motor base; however neither TAKAHASHI et al. nor YASUNAGA et al. does not disclose optical sensors (cameras) that are positioned as claimed.  KIM teaches a packaging unit (figure 4) comprising a dispensing area 101 supporting a plurality of cassettes that dispense pharmaceuticals to a plurality of outlets of a motorized base 201 under the observation of a camera 20.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the dispensing area of TAKAHASHI et al. to include a camera at the motorized base since column 2 lines 5-15 of KIM states such a modification provides an inspection means of the dispensing area for the purpose of detecting dispensing errors.
Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and OKUMA (US 2012/0096807).
In reference to claims 15-18, TAKAHASHI et al. discloses a method of packaging pharmaceuticals into pouches, the method comprising: receiving at a dispensing area 3 a plurality of cassettes 7 that contain pharmaceuticals, the dispensing area 3 configured to selectively open the cassettes 7; utilizing a motorized drum 9 to eject pharmaceuticals from the cassettes towards a motor base of outlets; directing pharmaceuticals to a plurality of chutes 51-54 connecting the dispensing area 3 to packaging equipment 6, each chute 31 including a plurality of tracks (defined by 62 & 63; figures 7, 8, 10, 12 & 14), each track corresponding to one of the cassettes 7 supported on the dispensing area (figure 7); directing the pharmaceuticals to a receptacle 21 supported by the packaging equipment (figure 29) between the chutes 31 and a container V of the packaging equipment; and wherein the receptacle directs the pharmaceuticals received from the plurality of tracks as a group to a shutter mechanism 17 actuated by a link mechanism 93 between a raised (figure 34) link mechanism 93 position to allow pharmaceuticals to be directed into a container and a lowered link mechanism 93 position to store the pharmaceuticals in the receptacle prior to packaging within the container. TAKAHASHI et al. does not disclose providing the packaging equipment with a feed stock roll as claimed. 
YASUNAGA et al. teaches a packaging unit for packaging pharmaceuticals into pouches, the packaging unit comprising: a dispensing area (figure 3; surrounds chute) to simultaneously support a plurality of cassettes 32 that contain pharmaceuticals, the dispensing area configured to selectively open the cassettes 32; packaging equipment 21 in communication with the dispensing area, the packaging equipment 21 including a feed stock 98 roll (97) and take-up roll (figure 14 illustrates multiple rolls) for forming pouches, the packaging equipment 21 operable to fill the pouches with pharmaceuticals that are dispensed from the cassettes 32 in the dispensing area; a control system 115 coupled to the packaging equipment 21 to control operation of the packaging equipment (paragraphs 383, 387-388; figure 59); a chute 31 connecting the dispensing area to the packaging equipment; and a receptacle 80 supported by the packaging equipment between (figure 2) the chute 31 and the feed stock 98 roll to direct the pharmaceuticals received from the plurality of tracks as a group into the pouches formed by the feed stock roll.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging equipment of TAKAHASHI et al. to include a feed stock roll for forming pouches as taught by YASUNAGA et al. since column 16 lines 18-21 of TAKAHASHI et al. states the packaging equipment is not limited to container vials, but also includes resin or paper formed into bags/pouches.
Both TAKAHASHI et al. and YASUNAGA et al. disclose a method of packaging pharmaceuticals comprising providing an enclosed dispensing area.  YUYAMA et al. teaches a method of packaging pharmaceuticals comprising: providing a dispensing area 2 that is exposed during operation, wherein operation of the dispensing area 2 includes distribution of pharmaceuticals from the exposed dispensing area 2 to packaging equipment 4.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the main body 2 of the dispensing area disclosed by TAKAHASHI et al. to include an exposed frame as taught by YUYAMA et al., since the disclosure of YUYAMA et al. suggests such a modification would not render the packaging unit inoperative, such that the configuration of the dispensing area as exposed or enclosed would be art recognized equivalents as it pertains to the function of supporting a series of cassettes containing pharmaceuticals in a packaging unit.
TAKAHASHI et al. discloses a method of packaging pharmaceuticals by directing, using the receptacle identified in the rejection above, pharmaceuticals into pouches.  TAKAHASHI et al. is silent to the disclosure of a camera as claimed.  OKUMA teaches a method of packaging pharmaceuticals into pouches, wherein a camera is positioned to examine the pouches after the pharmaceuticals have been placed therein.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the packaging method of TAKAHASHI to include a step of verifying the number of pharmaceuticals packaged in the pouches with a camera, since paragraph 154 of OKUMA teaches providing a camera in a packaging method is a known step of inspecting a pharmaceutical packaging for the purpose of ensuring that an appropriate number of pharmaceuticals have been packaged within a pouch.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and OKUMA (US 2012/0096807) as applied to claim 18, and further in view of CICOGNANI (US 7,878,366).
In reference to claim 19, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle; and, the modification of TAKAHASHI et al. in view of OKUMA provides a camera downstream of the receptacle as claimed.  However TAKAHASHI et al. does not disclose a second cameraoptical sensors (cameras) that capture images as required in claim 19.
CICOGNANI teaches a packaging unit comprising a camera 71 coupled to a receptacle 91 that receives a plurality of pharmaceuticals from a dispensing area 3.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the receptacle of TAKAHASHI et al. to include a camera since column 5 lines 45-65 of CICOGNANI states such a modification provides a checking means for the purpose of ensuring the integrity of the pharmaceuticals passing through the receptacle for packaging within a container.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 6,481,180) in view of YASUNAGA et al. (US 2010/0287880), YUYAMA et al. (US 6,119,737) and OKUMA (US 2012/0096807), and further in view of KIM  (US 7,894,656).
Regarding claim 20, TAKAHASHI et al. discloses a packaging unit comprising optical sensors 101, 102 that detect movement at the shutter in the receptacle, wherein the dispensing area of TAKAHASHI et al. is modified to include a motor base.  The modification of TAKAHASHI et al. in view of OKUMA provides a camera downstream of the receptacle as claimed.  Neither TAKAHASHI et al., YASUNAGA et al. nor OKUMA disclose optical sensors (cameras) that are positioned as required in claim 20.
KIM teaches a packaging unit (figure 4) comprising a dispensing area 101 supporting a plurality of cassettes that dispense pharmaceuticals to a plurality of outlets of a motorized base 201 under the observation of a camera 20.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the dispensing area of TAKAHASHI et al. to include a camera at the motorized base since column 2 lines 5-15 of KIM states such a modification provides an inspection means of the dispensing area for the purpose of detecting dispensing errors.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant has argued that the there is no teaching, suggestion, or motivation to combine the disclosure of the primary reference TAKAHASHI with the teachings of HARVEY.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.1  
In this case, both the system of TAKAHASHI et al. and that of HARVEY are drawn, specifically, to the packaging of pharmaceuticals; wherein a plurality of channels guide pharmaceuticals from a hopper to packaging material.   The system of TAKAHASHI et al. is contained within a housing having (figure 1) having a liftable cover 4 and a slidable cover 5 that prevent or allow access to portions of the system.  Opening (figure 4) of cover 5 allows access to the plurality of chutes.  Likewise, HARVEY teaches multiple covers 35, 38, that prevent or allow access to the plurality of chutes provided in the packaging system disclosed therein, wherein the covers of HARVEY are clear (transparent).  Column 11 lines 12-22 of  TAKAHASHI et al. expresses the desire to provide a removable cover 5 over the chutes for maintenance purposes (e.g.clearing of jammed product); wherein, column 5 lines 30-36 HARVEY teaches providing a removable transparent cover over chutes, likewise, for the purpose of maintenance.  Therein establishes the motivation to modify the packaging unit as detailed in the rejection above.
Applicant further argues that there is no motivation to provide a liftable cover over the chutes.  However, as stated in the response to argument above, TAKAHASHI et al. provides a cover (door) 5 over2 the plurality of chutes.  While the cover 5 over the chutes is slidable to provide and/or prevent access to the chutes, TAKAHASHI et al. also provides an alternative means for moving the cover since the cover (door) 4 of TAKAHASHI et al. is liftable.  While the liftable cover of TAKAHASHI et al. is hinged to the housing enclosing the chutes, the cover(s) of HARVEY appear to be screwed over the chutes, thereby allowing the cover to be lifted away from the chutes, such that the cover is completely removed from over the chutes when accessing them for maintenance.   Both configurations are old and well known in the art as made evident by the respective disclosures of TAKAHASHI et al. and HARVEY.
With respect to the rejection of claim 15, Applicant argues that OKUMA fails to teach a camera downstream of a/the receptacle; moreover, the combination of TAKAHSHI et al. in view of OKUMA fails to result in a camera downstream of the receptacle.  
As stated in the rejection above, TAKAHASHI et al. is found to disclose a method of packaging pharmaceuticals into pouches, including the step of  “directing the pharmaceuticals to a receptacle 21 supported by the packaging equipment (figure 29) between the chutes 31 and a container V of the packaging equipment…”.  As shown in figure 5 of TAKAHASHI et al., receptacle(s) 21 is located upstream of the container in which the pharmaceuticals are packaged.  OKUMA teaches the knowledge in the art to provide a camera after pharmaceuticals are packaged, which would require a camera in a method of TAKAHASHI et al. modified in view of OKUMA to be positioned downstream of the receptacle(s) 21; specifically, in a position after the pharmaceuticals are packaged.  
Furthermore, OKUMA specifically states the purpose of the camera is to count the number of pharmaceuticals in the package.  The packaging in the method of TAKAHASHI et al. takes place downstream of the receptacle(s) 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
June 3, 2022








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
        2 So as to cover (e.g. She hung the curtain over the window)